PER CURIAM.
The appealed-from order of the Circuit Court for Volusia County quashed an amended alternative writ of mandamus commanding the Board of Public Instructions of said county to re-establish the five board member residence district in accordance with Section 230.061, Florida Statutes, 1957, F.S.A., which requires such re-establishment “so as to place in each district, as nearly as practicable, the same number of qualified electors,” or show cause why it refused so to do. The order is affirmed to the extent that it quashes the writ, on the sole ground that the said writ and the relators’ petition on which it was based fail to set forth sufficient facts to show a noncompliance with the provision quoted, but our holding is not to be construed as an approval or a disapproval of the districting plan adopted by the Board. The cause is remanded to the Circuit Court, with directions to reinstate the cause and grant to the relators a reasonable time within which to file an amended petition for a further amended alternative writ of mandamus.
STURGIS, C. J., and CARROLL, DONALD K., J., concur.
WIGGINTON, J., concurring in part and dissenting in part.